Title: William P. Van Ness’s Amendments to the Joint Statement Made by Nathaniel Pendleton and Him on the Duel between Alexander Hamilton and Aaron Burr, [21 July 1804]
From: Van Ness, William P.
To: 



[New York July 21, 1804]

The second of G H having considered it proper to subjoin an explanatory note to the statement mutually furnished, it becomes proper for the gentleman who attended Col Burr to state also his impressions with respect to those points on which their exists a variance of opinion. In doing this he pointedly disclaims any idea disrespectful to the memory of G H, or an intention to ascribe any conduct to him that is not in his opinion perfectly honorable & correct.
The parties met as has been above related & took their respective stations as directed: the pistols were then handed to them by the seconds. Gen Hamilton elevated his, as if to try the light, & lowering it said I beg pardon for delaying you but the direction of the light renders it necessary, at the same time feeling his pockets with his left hand, & drawing forth his spectacles put them on. The second then asked if they were prepared which was replied to in the affirmative. The word present was then given, on which both parties took aim. The pistol of General Hamilton was first discharged, and Col Burr fired immediately after, only five or six seconds of time intervening. On this point the second of Col Burr has full & perfect reccollection. He noticed particularly the discharge of G H’s pistol, & looked to his principal to ascertain whether he was hurt, he then clearly saw Col Bs pistol discharged. At this moment of looking at Col B on the discharge of G H’s pistol he perceived a slight motion in his person, which induced the idea of his being struck. On this point he conversed with his principal on their return, who ascribed that circumstance to a small stone under his foot, & observed that the smoke of G Hs pistol obscured him for a moment in the interval of their firing.
When G H fell Col B advanced toward him as stated & was checked by his second who urged the importance of his immediately repairing to the barge, conceiving that G H was mortally wounded, & being desirous to secure his principal from the sight of the surgeon & bargemen who might be called in evidence. Col B complied with his request.
He shortly followed him to the boat, and Col B again expressed a wish to return, saying with an expression of much concern, I must go & speak to him. I again urged the obvious impropriety stating that the G was surrounded by the Surgeon & Bargemen by whom he must not be seen & insisted on immediate departure.
